DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "an average particle size of the second particle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "an average particle size of the second particle nanoparticle".
Claim 3 is rejected as depending from claim 2.
Claim 10 recites the limitations "the first particle and the second particle" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "the first nanoparticle and the second nanoparticle".
Also, claim 10 recites the limitations "the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is less than the lowest unoccupied molecular orbital energy level of the second electron auxiliary layer, and the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is greater than the lowest unoccupied molecular orbital energy level of the quantum dot layer." in lines 19-24.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is less than [[the]] a lowest unoccupied molecular orbital energy level of the second electron auxiliary layer, and the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is greater than [[the]] a lowest unoccupied molecular orbital energy level of the quantum dot layer."
Claims 11-18 and 20 are rejected as ultimately depending from claim 10.
Claim 11 recites the limitation, "an average particle size of the second particle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "an average particle size of the second nanoparticle".
Claim 12 is rejected as depending from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, "Efficient quantum dot light-emitting diodes with a Zn0.85Mg0.15O interfacial modification layer", Nanoscale, May 5, 2017, pp. 8962-8969, Vol 9, in view of Kim’NPL, "Performance Improvement of Quantum Dot-Light-Emitting Diodes Enabled by an Alloyed ZnMgO Nanoparticle Electron Transport Layer", Chemistry of Materials, Dec. 9, 2014, pp. 197-204, Vol. 27, Pan, "Size Tunable ZnO Nanoparticles To Enhance Electron Injection in Solution Processed QLEDs", ACS Photonics, Jan. 22, 2016, pp. 215-222, vol. 3, no. 2, Ko (US PGPub 2014/0302627), as evidenced by Seo (US PGPub 2017/0092890), and Zhou (US PGPub 2011/0140075).
Regarding claim 1, Sun discloses in Fig. 2 (Section 2; p. 8964, first column, second paragraph:  inverted QLED structure), a first electrode (Al anode) and a second electrode (ITO cathode) facing each other; 
a quantum dot layer (QD) between the first electrode and the second electrode; and 
an electron auxiliary layer (either one of layers ZnMgO & ZnO) between the quantum dot layer (QD) and the second electrode (ITO), the electron auxiliary layer being a single electron auxiliary layer comprising a first nanoparticle, the first nanoparticle being a zinc-containing oxide (p. 8963, second column: ZnO & ZnMgO NPs); and 
a difference between a lowest unoccupied molecular orbital energy level (i.e. the conduction band minimum CBM relative to vacuum level) of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the electron auxiliary layer is less than about 1.1 electronvolts (4.0eV – 3.66eV = 0.34eV maximum between CBM of QD layer and ZnO layer).
Sun also discloses that the ZnMgO nanoparticles have a wider bandgap and a higher LUMO (CBM) than the ZnO, which suppresses excess electron injection to the QD layer and improves charge balance, and the Mg reduces oxygen vacancy non-radiative combination center defects to improve current efficiency and external quantum efficiency (p. 8963, first column; p 8964, second column; p. 8965, first column).  Sun further discloses that ZnO/QD layer nanoparticle conduction band alignment promotes efficient electron injection, but this interfacial charge transfer also promotes non-emissive Auger recombination prompting interface modification to improve efficiencies (p. 8962).  Additionally, Sun discloses forming the device with red (p. 8964, col. 1) green or blue (p. 8966, col. 2 & p. 8967, top of col. 1 and section 4.2) emitting quantum dots.
Sun appears not to explicitly disclose that a work function of the first electrode (Al anode: 4.1eV WF) is greater than a work function of the second electrode (ITO cathode: 4.7eV WF).
However, Kim’NPL discloses in Fig. 4, a standard (i.e. not inverted) QD-LED electrode arrangement with an ITO first electrode (anode, 4.7 eV WF) and an Al second electrode (cathode, 4.1 eV WF), which favors device operation electron current flow from the higher electron energy cathode to the lower electron energy anode.  See also, Pan, Fig. 1 for a similar arrangement in a QD-LED with ZnO nanoparticle ETL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the standard electrode arrangement of Kim’NPL and Pan (ITO first electrode anode WF=4.7eV; Al second electrode cathode WF=4.1eV) in Sun as combined to facilitate carrier flow in operation.  In so doing, a work function of the first electrode is greater than a work function of the second electrode.
Sun as combined appears not to explicitly disclose in the primary embodiment that the quantum dot layer comprises a blue light-emitting cadmium-free quantum dot.
Ko discloses in Fig. 1, para. [0040-0044], various core/shell emitting QD compositions including ZnSeTe/ZnS core/shell which emits blue light by adjusting the QD size respective of the material band properties.  As further evidence, see Seo, which discloses in para. [0388] that the emission wavelength of the quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ZnSeTe/ZnS core/shell blue light quantum dot of Ko and adjust the size of the quantum dots in accordance with Ko and Seo, to provide a blue light-emitting device, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the quantum dot layer comprises a blue light-emitting cadmium-free quantum dot.
Sun as combined appears not to explicitly disclose that the single electron auxiliary layer comprises a mixture of the first nanoparticle and a second nanoparticle, the second nanoparticle also being a zinc-containing oxide.
Zhou discloses in Figs. 1-2 and para. [0086], that an electron transport layer with similarly aligned conduction band edges and appropriate bandgap (para. [0086:  for electron injection and transport) may be formed from a mixture of materials (para. [0091]: e.g. ZnO & TiO; para. [0087]: example suitable materials as well as doped versions) to achieve desired electron injection and transport properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single electron transport layer including a mixture of the first nanoparticle and the second nanoparticle of Sun (ZnO & ZnMgO) as in Zhou in Sun as combined to eliminate a layer deposition and decrease cost.  In so doing, the single electron auxiliary layer comprises a mixture of the first nanoparticle and a second nanoparticle, the second nanoparticle also being a zinc-containing oxide.
Regarding claim 2, Sun as combined appears not to explicitly disclose that an average particle size of the second nanoparticle is larger than an average particle size of the first nanoparticle.
Kim’NPL discloses in the context of a composite ZnO and ZnMgO nanoparticle electron transport layer in a QD-LED (see Fig. 4), that the higher bandgap is a result of both the Mg material and that the resultant ZnMgO nanoparticles are smaller (3.1nm) than the ZnO nanoparticles (4.2nm), smaller diameters increasing the bandgap (p. 199, second column middle to bottom.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ZnMgO nanoparticles with a smaller diameter than the ZnO nanoparticles, as in Kim’NPL, to adjust the bandgap and conduction band edge of the electron auxiliary layer for electron transport and injection.  In so doing, an average particle size of the second nanoparticle (ZnO) is larger than an average particle size of the first nanoparticle (ZnMgO).
Regarding claim 3, Sun as combined appears not to explicitly disclose that an average particle size of the first nanoparticle is in a range from about 1.5 nanometers to about 3.3 nanometers, and an average particle size of the second nanoparticle is in a range from about 3.5 nm to about 5 nanometers.
 The semiconductor art well recognized that nanoparticle particle size controls parameters critical for device performance, including band gap size (Seo, para. [0388]; Kim’NPL, ZnMgO NP 3.1nm; ZnO NP 4.2nm, p. 199, middle of second column.).   Nanoparticle particle size is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum nanoparticle particle size. 
Regarding claim 4, Sun therein discloses that the first nanoparticle is represented by Zn1-xMxO wherein M is Mg (Zn0.85Mg0.15O, x = 0.15), and the second nanoparticle is ZnO.
Sun as combined appears not to explicitly disclose that 0.01 ≤ x < 0.5.  There is no evidence showing the criticality of the claimed Zn/Mg ratio.
The semiconductor art well recognized that Zn/Mg ratio in Zn1-xMgxO nanoparticles controls parameters critical for device performance, including defect density (Sun, p. 8965) and band structure (Sun p. 8964; Kim’NPL Fig. 4 & p. 199 col. 2).  Zn/Mg ratio is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/Mg ratio.
Regarding claim 5, Sun as combined appears not to explicitly disclose that the lowest unoccupied molecular orbital energy level of the quantum dot layer is in a range from about 2.5 electronvolts to about 3.6 electronvolts, and a bandgap energy of the quantum dot layer is in a range from about 2.4 electronvolts to about 2.9 electronvolts.  There is no evidence showing the criticality of the claimed quantum dot layer LUMO or bandgap energy.
The semiconductor art well recognized that the quantum dot layer LUMO controls parameters critical for device performance, including electron injection and charge balance (Sun, p. 8964), and bandgap energy is determinative of emission wavelength.  Note also from Kim’NPL (Fig. 4c) that band structure including LUMO of both the quantum dot layer and the Zn1-xMgxO layers can be broadly varied relative to one another by dot size and composition.  Quantum dot layer LUMO and bandgap energy are therefore art recognized result affecting parameters.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum quantum dot layer LUMO.
Regarding claim 6, Sun as combined therein discloses that the quantum dot comprises zinc, tellurium, and selenium (Ko, para. [0042]:  ZnSeTe).
Regarding claim 7, Sun as combined therein discloses that the quantum dot comprises a core comprising zinc, tellurium, and selenium (Ko, para. [0042]:  ZnSeTe), and a shell on at least a part of the core, the shell having a different composition than that of the core (Ko, para. [0044]:  ZnS).
Regarding claim 8, Sun as combined therein discloses that the shell comprises ZnS (Ko, para. [0044]:  ZnS).
Regarding claim 19, Sun further discloses a display device comprising the quantum dot device (p. 8962, first column:  for next generation displays.)


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Kim’NPL Pan, Ko, and Zhou, as evidenced by Seo, and further in view of Jang (US PGPub 2010/0159248).
Regarding claim 9, Sun as combined appears not to explicitly disclose that the quantum dot comprises indium, zinc, and phosphorus.
Jang discloses in Fig. 2, a core-shell quantum dot consisting of InZnP-ZnS (para. [0039]) which promotes environmental friendliness and human safety by avoiding heavy metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the InZnP-ZnS core-shell quantum dot of Jang in Sun as combined to promote environmental friendliness and human safety by avoiding heavy metals.  In so doing, the quantum dot comprises indium, zinc, and phosphorus.
Sun as combined appears not to explicitly disclose that a mole ratio of the zinc relative to the indium is greater than or equal to about 25:1. There is no evidence showing the criticality of the claimed mole ratio.
Jang discloses that at the core/shell interface, it is desirable to have relatively little indium compared to zinc to minimize the formation of indium oxide during formation of the core-shell structure.   Zn/In mole ratio in the core/shell interface is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/In molar ratio at the core-shell interface.





Claim 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, "Efficient quantum dot light-emitting diodes with a Zn0.85Mg0.15O interfacial modification layer", Nanoscale, May 5, 2017, pp. 8962-8969, Vol 9, in view of Kim’NPL, "Performance Improvement of Quantum Dot-Light-Emitting Diodes Enabled by an Alloyed ZnMgO Nanoparticle Electron Transport Layer", Chemistry of Materials, Dec. 9, 2014, pp. 197-204, Vol. 27, Pan, "Size Tunable ZnO Nanoparticles To Enhance Electron Injection in Solution Processed QLEDs", ACS Photonics, Jan. 22, 2016, pp. 215-222, vol. 3, no. 2, Ko (US PGPub 2014/0302627), as evidenced by Seo (US PGPub 2017/0092890), and Kim'985 (US PGPub 2017/0186985), as evidenced by LoCascio (US PGPub 2008/0156371) .
Regarding claim 10, Sun discloses in Fig. 2 (Section 2; p. 8964, first column, second paragraph:  inverted QLED structure), a first electrode (Al anode) and a second electrode (ITO cathode) facing each other; 
a quantum dot layer (QD) between the first electrode and the second electrode; and 
an electron auxiliary layer (ZnMgO & ZnO) between the quantum dot layer (QD) and the second electrode (ITO), 
wherein the electron auxiliary layer comprises 
a first electron auxiliary layer close to the quantum dot layer between the quantum dot layer and the second electrode, the first electron auxiliary layer comprising a first nanoparticle (p. 8963, second column: ZnMgO NPs), and 
a second electron auxiliary layer close to the second electrode between the quantum dot layer and the second electrode, the second electron auxiliary layer comprising a second nanoparticle (ZnO NPs), (the Examiner notes that the term “close” in this context does not necessarily impose special order on the first and second electron auxiliary layers with respect to the quantum dot layer and the second electrode); 
each of the first nanoparticle (ZnMgO) and the second nanoparticle (ZnO) is a zinc-containing oxide, and
a lowest unoccupied molecular orbital energy level of the first electron auxiliary layer (-3.66eV) is less than (in absolute value from vacuum as defined in the specification) a lowest unoccupied molecular orbital energy level of the second electron auxiliary layer (-3.99eV).  Sun also discloses that the ZnMgO nanoparticles have a wider bandgap and a higher LUMO (CBM) than the ZnO, which suppresses excess electron injection to the QD layer and improves charge balance, and the Mg reduces oxygen vacancy non-radiative combination center defects to improve current efficiency and external quantum efficiency (p. 8963, first column; p 8964, second column; p. 8965, first column).  Sun further discloses that ZnO/QD layer nanoparticle conduction band alignment promotes efficient electron injection, but this interfacial charge transfer also promotes non-emissive Auger recombination prompting interface modification to improve efficiencies (p. 8962).  Additionally, Sun discloses forming the device with red (p. 8964, col. 1) green or blue (p. 8966, col. 2 & p. 8967, top of col. 1 and section 4.2) emitting quantum dots.
Sun appears not to explicitly disclose that a work function of the first electrode (Al anode: 4.1eV WF) is greater than a work function of the second electrode (ITO cathode: 4.7eV WF).
However, Kim’NPL discloses in Fig. 4, a standard (i.e. not inverted) QD-LED electrode arrangement with an ITO first electrode (anode, 4.7 eV WF) and an Al second electrode (cathode, 4.1 eV WF), which favors device operation electron current flow from the higher electron energy cathode to the lower electron energy anode.  See also, Pan, Fig. 1 for a similar arrangement in a QD-LED with ZnO nanoparticle ETL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the standard electrode arrangement of Kim’NPL and Pan (ITO first electrode anode WF=4.7eV; Al second electrode cathode WF=4.1eV) in Sun as combined to facilitate carrier flow in operation.  In so doing, a work function of the first electrode is greater than a work function of the second electrode.
Sun as combined appears not to explicitly disclose in the primary embodiment that the quantum dot layer comprises a blue light-emitting cadmium-free quantum dot.
Ko discloses in Fig. 1, para. [0040-0044], various core/shell emitting QD compositions including ZnSeTe/ZnS core/shell which emits blue light by adjusting the QD size respective of the material band properties.  As further evidence, see Seo, which discloses in para. [0388] that the emission wavelength of the quantum dots can be adjusted from ultraviolet to visible to infrared by adjusting the size of the quantum dots.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ZnSeTe/ZnS core/shell blue light quantum dot of Ko and adjust the size of the quantum dots in accordance with Ko and Seo, to provide a blue light-emitting device, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  In so doing, the quantum dot layer comprises a blue light-emitting cadmium-free quantum dot.
Sun as combined appears not to explicitly disclose that the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is greater than (as an absolute value) a lowest unoccupied molecular orbital energy level of the quantum dot layer (i.e. in Fig. 2 of Sun, the conduction band edge of the quantum dot layer is below rather than above the conduction band edges of the first electron auxiliary layer.)
Kim’985 discloses in Figs. 3-5, an LED including a core/shell quantum dot light emissive layer (para. [0067-0069]:  e.g. ZnSe core / ZnS shell) and a multilayer ZnO electron transport layer (para. [0080-0081]), whereby the QD conduction band edge is above but close to the ETL conduction band edge to promote efficient electron injection with respect to hole charge balance (para. [0076]).  As further evidence, see LoCascio Fig. 3b, which discloses an all-nanoparticle (ETL/QD/HTL) LED along with bulk material relative conduction band edges in Fig. 4, which indicates feasible conduction band edge for a ZnO ETL layer below conduction band edge of a core/shell ZnSeTe/ZnS quantum dot (as claimed in the Instant Application claims 13-15 for a blue quantum dot similar to Kim’985 above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the conduction band edge of the quantum dot layer to be above and closely aligned with the conduction band edges in the electron auxiliary layer (ETL layer) as in Kim’985 to provide both efficient electron injection and good charge balance, in accordance with the teachings of both Sun and Kim’985.  In so doing, the conduction band edge of the quantum dot layer is above all conduction band edges in the electron auxiliary layer, and the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is greater than (as an absolute value) a lowest unoccupied molecular orbital energy level of the quantum dot layer.
Regarding claim 11, Sun as combined appears not to explicitly disclose that an average particle size of the second nanoparticle is larger than an average particle size of the first nanoparticle.
Kim’NPL discloses in the context of a composite ZnO and ZnMgO nanoparticle electron transport layer in a QD-LED (see Fig. 4), that the higher bandgap is a result of both the Mg material and that the resultant ZnMgO nanoparticles are smaller (3.1nm) than the ZnO nanoparticles (4.2nm), smaller diameters increasing the bandgap (p. 199, second column middle to bottom.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide ZnMgO nanoparticles with a smaller diameter than the ZnO nanoparticles, as in Kim’NPL, to provide a wider bandgap ZnMgO layer of Sun having the efficiency increasing effects of the resultant band structure.  In so doing, an average particle size of the second nanoparticle (ZnO) is larger than an average particle size of the first nanoparticle (ZnMgO).
Regarding claim 12, Sun as combined appears not to explicitly disclose that an average particle size of the first nanoparticle is in a range from about 1.5 nanometers to about 3.3 nanometers, and an average particle size of the second nanoparticle is in a range from about 3.5 nm to about 5 nanometers.
 The semiconductor art well recognized that nanoparticle particle size controls parameters critical for device performance, including band gap size (Seo, para. [0388]; Kim’NPL, ZnMgO NP 3.1nm; ZnO NP 4.2nm, p. 199, middle of second column.).   Nanoparticle particle size is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum nanoparticle particle size. 
Regarding claim 13, Sun therein discloses that the first nanoparticle is represented by Zn1-xMxO wherein M is Mg (Zn0.85Mg0.15O, x = 0.15), and the second nanoparticle is ZnO.
Sun as combined appears not to explicitly disclose that 0.01 ≤ x < 0.5.  There is no evidence showing the criticality of the claimed Zn/Mg ratio.
The semiconductor art well recognized that Zn/Mg ratio in Zn1-xMgxO nanoparticles controls parameters critical for device performance, including defect density (Sun, p. 8965) and band structure (Sun p. 8964; Kim’NPL Fig. 4 & p. 199 col. 2).  Zn/Mg ratio is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/Mg ratio.
Regarding claim 14, Sun as combined therein discloses that a difference between a lowest unoccupied molecular orbital energy level (i.e. the conduction band minimum CBM relative to vacuum level) of the quantum dot layer and the lowest unoccupied molecular orbital energy level of the first electron auxiliary layer is less than about 1.1 electronvolts (4.0eV – 3.66eV = 0.34eV in Sun originally, and CBM of QD layer above but relatively aligned to that of the first electron auxiliary layer as combined).
Sun as combined appears not to explicitly disclose that the lowest unoccupied molecular orbital energy level of the quantum dot layer is in a range from about 2.5 electronvolts to about 3.6 electronvolts.  There is no evidence showing the criticality of the claimed quantum dot layer LUMO.
The semiconductor art well recognized that the quantum dot layer LUMO controls parameters critical for device performance, including electron injection and charge balance (Sun, p. 8964).  Note also from Kim’NPL (Fig. 4c) that band structure including LUMO of both the quantum dot layer and the Zn1-xMgxO layers can be broadly varied relative to one another by dot size and composition.  Quantum dot layer LUMO is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum quantum dot layer LUMO.
Regarding claim 15, Sun as combined therein discloses that the quantum dot comprises zinc, tellurium, and selenium (Ko, para. [0042]:  ZnSeTe).
Regarding claim 16, Sun as combined therein discloses that the quantum dot comprises a core comprising zinc, tellurium, and selenium (Ko, para. [0042]:  ZnSeTe), and a shell on at least a part of the core, the shell having a different composition than that of the core (Ko, para. [0044]:  ZnS).
Regarding claim 17, Sun as combined therein discloses that the shell comprises ZnS (Ko, para. [0044]:  ZnS).
Regarding claim 20, Sun further discloses a display device comprising the quantum dot device (p. 8962, first column:  for next generation displays.)
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Kim’NPL Pan, Ko, and Kim’985, as evidenced by Seo and LoCascio, and further in view of Jang (US PGPub 2010/0159248).
Regarding claim 18, Sun as combined appears not to explicitly disclose that the quantum dot comprises indium, zinc, and phosphorus.
Jang discloses in Fig. 2, a core-shell quantum dot consisting of InZnP-ZnS (para. [0039]) which promotes environmental friendliness and human safety by avoiding heavy metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the InZnP-ZnS core-shell quantum dot of Jang in Sun as combined to promote environmental friendliness and human safety by avoiding heavy metals.  In so doing, the quantum dot comprises indium, zinc, and phosphorus.
Sun as combined appears not to explicitly disclose that a mole ratio of the zinc relative to the indium is greater than or equal to about 25:1. There is no evidence showing the criticality of the claimed mole ratio.
Jang discloses that at the core/shell interface, it is desirable to have relatively little indium compared to zinc to minimize the formation of indium oxide during formation of the core-shell structure.   Zn/In mole ratio in the core/shell interface is therefore an art recognized result affecting parameter.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum Zn/In molar ratio at the core-shell interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891